DURELL, District Judge,
in delivering his opinion, mentioned the remarkable provision of the law above noticed, but did not deem it necessary to pass upon the constitutional questions raised, inasmuch as the injunction could be granted on another point made by the counsel for petitioner, viz., that this penalty could not in any sense be called a tax. and therefore the law which prescribes that “no suit to restrain the collection of a tax shall be maintained in any court” did not apply to such a suit as this. His honor therefore granted the injunction as prayed.